Exhibit 5.1 [Letterhead of O’Melveny & Myers LLP] January 6, 2017 Progenics Pharmaceuticals, Inc. One World Trade Center New York, New York 10007 Progenics Pharmaceuticals, Inc. Registration Statement on Form S-3 Ladies and Gentlemen: We have acted as counsel to Progenics Pharmaceuticals, Inc., a Delaware corporation (the “ Company ”), in connection with the preparation and filing by the Company of a registration statement on Form S-3 (the “ Registration Statement ”) with the United States Securities and Exchange Commission (the “ Commission ”) under the Securities Act of 1933, as amended (the “ Securities Act ”), relating to the offering from time to time, pursuant to Rule 415 under the Securities Act, of (i) debt securities of the Company (the “ Debt Securities ”), (ii) common stock, par value $0.0013 per share, of the Company (the “ Common Stock ”), (iii) preferred stock, par value $0.001 per share, of the Company (the “ Preferred Stock ”), (iv) warrants to purchase Debt Securities, Preferred Stock, Common Stock or any combination thereof (the “ Warrants ”), (v) rights to purchase Debt Securities, Preferred Stock, Common Stock or any combination thereof (the “ Rights ”) and (vi) units of the Company consisting of one or more of Debt Securities, Common Stock, Preferred Stock, Warrants or Rights (the “ Units ” and, together with the Debt Securities, the Common Stock, the Preferred Stock, the Warrants and the Rights, the “ Securities ”). The offering of the Securities will be as set forth in the prospectus forming a part of the Registration Statement (the “ Prospectus ”), as supplemented by one or more supplements to the Prospectus (each supplement, a “ Prospectus Supplement ”). The Company Debt Securities will be issued pursuant to an Indenture (the “ Indenture ”) between the Company and the trustee party thereto (the “ Trustee ”), a form of which is attached as an exhibit to the Registration Statement. In that connection, we have reviewed the following: (a) The form of Indenture. (b) The Registration Statement. (c) The Prospectus. (d) The Amended and Restated Certificate of Incorporation, as amended through the date hereof. (e) The Amended and Restated By-laws, as amended through the date hereof. The documents described in the foregoing clauses (a) through (e) are collectively referred to as the “Opinion Documents.” We have also reviewed originals or copies of such other corporate records of the Company, certificates of public officials and of officers of the Company and agreements and other documents as we have deemed necessary as a basis for the opinions expressed below. In our review of the documents, we have assumed: (a) The genuineness of all signatures. (b) The authenticity of documents submitted to us as originals. (c) The conformity to authentic originals of any documents submitted to us as copies. (d) As to matters of fact, the truthfulness of the representations made in the Opinion Documents and in certificates of public officials and officers of the Company. (e) That: (i)The issuance and delivery by the Company of the Securities and the execution, delivery and performance by the Company of the Opinion Documents: (A) do not and will not, except with respect to Generally Applicable Law, violate any law, rule or regulation applicable to it; or (B) do not and will not result in any conflict with, or breach of, any agreement or document binding on it. (ii)Except with respect to Generally Applicable Law, no authorization, approval or other action by, and no notice to or filing with, any governmental authority or regulatory body or any other third party is required for the due execution, delivery or performance by the Company of any Opinion Document to which it is or will be a party or, if any such authorization, approval, consent, action, notice or filing is required, it has been duly obtained, taken, given or made and is in full force and effect. (f) At the time of any offering or sale, the Securities and any documents relating thereto will have been specifically authorized for issuance and execution and delivery by the Company by its Board of Directors or pursuant to authority established by the Board of Directors . (g) The Registration Statement shall have become effective and such effectiveness shall not have been terminated or rescinded. (h) Any Securities issuable upon conversion, exchange or exercise of any Security being offered will, at the time of such offering or sale, have been duly authorized, created and, if appropriate, reserved for issuance upon such conversion, exchange or exercise. We have not independently established the validity of the foregoing assumptions. “ Generally Applicable Law ” means the federal law of the United States of America, and the law of the State of New York (including the rules and regulations promulgated thereunder or pursuant thereto) that a New York lawyer exercising customary professional diligence would reasonably be expected to recognize as being applicable to the transactions governed by the Opinion Documents and the General Corporation Law of the State of Delaware (the “
